           Case 1:19-cv-10017-RA Document 26 Filed 08/21/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/21/2020

 VINOD GOVINDHARAJAN, individually
 and behalf of others similarly situated,

                                  Plaintiff,
                                                                    19-CV-10017 (RA)
                      -against-
                                                                          ORDER
 TATA CONSULTANCY SERVICES, LTD.
 and RAJESH GOPINATHAN,

                                  Defendants.

RONNIE ABRAMS, United States District Judge:

        On July 16, 2020, the Court issued an Opinion and Order granting Defendants’ motion to

compel arbitration of Plaintiff’s equal pay and retaliation claims and dismissing Plaintiff’s visa

fraud claim. Dkt. 24. The Opinion and Order directed Plaintiff to notify the Court no later than

July 26, 2020 whether he seeks a stay of this action pending arbitration, and stated that “[i]f

Plaintiff does not seek a stay, the Court will dismiss the action.” As Plaintiff did not advise the

Court as to his position on a stay by July 26, 2020, the Court issued an Order on August 7, 2020

extending Plaintiff’s time to do so to August 14, 2020 and again providing that “[f]ailure to do so

will result in dismissal of this action.” Dkt. 25. Plaintiff has still not filed a letter regarding his

position on a stay. Accordingly, this action is hereby dismissed. The Clerk of Court is

respectfully directed to close this case.

SO ORDERED.

 Dated:    August 21, 2020
           New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
